DETAILED ACTION
This non-final Office action is in response to the claims 
Status of claims: claims 2, 3, 5, 15, 20, 21, and 23 cancelled; claims 1, 4, 6-14, 16-19, 22, and 24-27 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Claim Objections
Claims 1, 9, 14, and 22 are objected to because of the following informalities:  
Claim 1, line 15 – “second plate” should be amended to “the second plate”
Claim 1, line 16 – “width the” should be amended to “width”
Claim 9, line 4 – “lower edge” should be amended to “a lower edge”
Claim 9, line 10 – “width the” should be amended to “width”
Claim 14, line 16 – “horizontally extending plate” should be amended to “the horizontally extending plate”
Claim 14, lines 17-18 – “width the” should be amended to “width”
Claim 22, line 1 – “wherein,” should be amended to “wherein”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050011132 to Griffen, Jr.
Griffen, Jr. discloses a security astragal for a door comprising:
a vertically extending plate 212 (see FIG. 6) that is configured to (i) cover a gap defined between an edge of the door, that is opposite a hinge, and a door frame when the door is in the closed position and (ii) extend from a bottom of the door to lower edge of an upper cross-member of the door frame; and 
a horizontally extending plate 214 secured to and protruding from a middle portion of the vertically extending plate in a direction away from the edge and toward the hinge such that (i) the vertically extending plate and the horizontally extending plate form a T-shape and (ii) the horizontally extending plate and the middle portion of the vertically extending plate are collectively configured to extending across at least half the width of the door, wherein at least a portion of the vertically extending plate or the horizontally extending plate is configured to vertically and horizontally overlap a door handle disposed on an opposite side of the door. 

Griffen, Jr. further discloses the vertically extending plate and horizontally extending plate are coplanar. (claim 10)
Griffen, Jr. further discloses wherein the horizontally extending plate is configured to provide a reaction force in response to a prying force to remove the vertically extending plate from the door. (claim 22)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffen, Jr. a as applied above.
Griffen, Jr. fails to disclose wherein the first plate has a height to width ratio that ranges between 5:1 and 15:1. 

	Griffen, Jr. fails to disclose wherein the second plate has a height to width ratio that ranges between 1:4 and 1:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the second plate has a height to width ratio that ranges between 1:4 and 1:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to make the second plate with a height to width ratio that ranges between 1:4 and 1:1, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the second plate has a height to width ratio that ranges between 1:4 and 1:1 since absent any showing of 
Griffen, Jr. fails to disclose a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included that the ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been an obvious matter of design choice to have a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a ratio of a height of the vertically extending plate relative to a width of the horizontally extending plate ranges between 3:1 and 5:1since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. (claim 13)


Response to Arguments
Applicant's arguments filed October 29, 2021 are moot due to the new grounds of rejection.
Applicant’s arguments filed October 29, 2021 pertaining to independent claims 1 and 14 are persuasive.


Allowable Subject Matter
Claims 1, 4, 6-8, 14, 16-19, and 24-27 are allowed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634